       Case 2:20-cv-00374-SMJ     ECF No. 34   filed 01/12/21   PageID.358 Page 1 of 6




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

2
                                                                    Jan 12, 2021
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     JEREMY OLSEN,                              No. 2:20-cv-00374-SMJ
5
                              Plaintiff,
6                                               ORDER GRANTING IN PART
                 v.                             AND DENYING IN PART
7                                               DEFENDANT’S MOTION TO
     ALEX M. AZAR II, in his official           DISMISS
8    capacity as the Secretary of the United
     States Department of Health and
9    Human Services,

10                            Defendant.

11

12         Before the Court, without oral argument, is Defendant’s Partial Motion to

13   Dismiss, ECF No. 19. Defendant asks this Court to dismiss Counts I and IV of the

14   Complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

15   claim. The Court has reviewed the record and pleadings in this matter, is fully

16   informed, and grants in part and denies in part Defendant’s Partial Motion to

17   Dismiss.

18                                   BACKGROUND

19         Plaintiff Jeremy Olsen alleges he is a 41-year-old Type I diabetic who has

20   suffered kidney failure and undergone a kidney transplant due to his condition. ECF


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION TO DISMISS – 1
       Case 2:20-cv-00374-SMJ     ECF No. 34    filed 01/12/21   PageID.359 Page 2 of 6




1    No. 1 at 10. Plaintiff uses a Medtronic MiniMed Continuous Glucose Monitor

2    (CGM), which he alleges a doctor prescribed him to help avoid failure of his

3    transplanted kidney and prevent other complications from his diabetes. Id. at 11.

4          After his claim for Medicare coverage of the CGM supplies was initially

5    denied as not “durable medical equipment,” an Administrative Law Judge

6    eventually approved Plaintiff’s claim. Id. at 11–12. But the Medicare Appeals

7    Council/Departmental Review Board (“Appeals Council”) reversed the ALJ,

8    determining that a CGM is not “durable medical equipment” because it is not

9    “primarily and customarily used to serve a medical purpose.” Id. at 12.

10         Plaintiff sought judicial review in the U.S. District Court for the District of

11   Columbia. ECF No. 1. The case was transferred to this Court. ECF No. 14. Plaintiff

12   alleges six causes of action. ECF No. 1. Among other things, he claims the Appeals

13   Council based its decision on CMS-1682-R, a “final opinion and order” regarding

14   CGM coverage, which the Department of Health and Human Services issued

15   without a public notice and comment period. Id. at 8.

16                                 LEGAL STANDARD

17         Under Rule 12(b)(6), the Court must dismiss a complaint if it “fail[s] to state

18   a claim upon which relief can be granted,” including when the plaintiff’s claims

19   either fail to allege a cognizable legal theory or fail to allege sufficient facts to

20   support a cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION TO DISMISS – 2
       Case 2:20-cv-00374-SMJ       ECF No. 34     filed 01/12/21   PageID.360 Page 3 of 6




1    (9th Cir. 2017). To survive a Rule 12(b)(6) motion, a complaint must contain

2    “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

3    on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

4    Twombly, 550 U.S. 544, 570 (2007)).

5           Facial plausibility exists when a complaint pleads facts permitting a

6    reasonable inference that the defendant is liable to the plaintiff for the misconduct

7    alleged. Iqbal, 556 U.S. at 678. Plausibility does not require probability but

8    demands something more than a mere possibility of liability. Id. While the plaintiff

9    need not make “detailed factual allegations,” “unadorned” accusations of unlawful

10   harm and “formulaic” or “threadbare recitals” of a claim’s elements, supported only

11   “by mere conclusory statements,” are insufficient. Id.

12          In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the

13   light most favorable to the plaintiff, assumes the facts as pleaded are true, and draws

14   all reasonable inferences in his or her favor. Ass’n for L.A. Deputy Sheriffs v. County

15   of Los Angeles, 648 F.3d 986, 991 (9th Cir. 2011); Iqbal, 556 U.S. at 678. Even so,

16   the Court may disregard legal conclusions couched as factual allegations. See id.

17                                        DISCUSSION

18   A.     Plaintiff fails to state a claim as to Count I

19          Count I of Plaintiff’s complaint alleges a cause of action under 5 U.S.C. §

20   706(1). ECF No. 1 at 12–13. That subsection empowers courts to “compel agency


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION TO DISMISS – 3
       Case 2:20-cv-00374-SMJ     ECF No. 34   filed 01/12/21   PageID.361 Page 4 of 6




1    action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). “[A] claim

2    under § 706(1) can proceed only where a Plaintiff asserts that an agency failed to

3    take a discrete agency action that it is required to take.” Norton v. S. Utah

4    Wilderness Alliance, 542 U.S. 55, 64 (2004) (emphasis in original).

5          Defendant argues that Plaintiff’s disagreement with the substantive result of

6    the Appeals Council’s adjudication does not establish a claim under Section 706(1).

7    ECF No. 19 at 5. Defendant insists that because Plaintiff does not allege that the

8    agency failed to take some required action, the Court must dismiss Count I. Id.; see

9    Norton, 542 U.S. at 61 (Section 706(1) contemplates “judicial review of agency

10   inaction”).

11         This Court agrees. True, the agency’s reversal of the ALJ’s decision means

12   that Plaintiff does not receive the coverage he seeks. But Section 706(1) “does not

13   give [courts] license to ‘compel agency action’ whenever the agency is withholding

14   or delaying an action [they] think it should take.” Hells Canyon Pres. Council v.

15   U.S. Forest Servs., 593 F.3d 923, 932 (9th Cir. 2010). Instead, Courts may do so

16   only when “an agency has ignored a specific legislative command.” Id. The Court

17   thus dismisses Count I of Plaintiff’s Complaint.

18   B.    Plaintiff states a claim as to Count IV

19         Count IV of Plaintiff’s complaint alleges a cause of action under 5 U.S.C. §

20   706(2)(D). ECF No. 1 at 14. That subsection empowers district courts to set aside


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION TO DISMISS – 4
          Case 2:20-cv-00374-SMJ   ECF No. 34   filed 01/12/21   PageID.362 Page 5 of 6




1    agency actions, findings, or conclusions they find to be “without observance of

2    procedure required by law.” 5 U.S.C. § 706(2)(D). Like Count I, Defendant

3    maintains that Plaintiff objects to the substantive result of the agency decision and

4    does not allege any procedural failings. ECF No. 19 at 6.

5            But as to this Count, Plaintiff does not merely allege that the agency

6    improperly denied coverage. He also argues that the Appeals Council’s decision

7    should be invalidated precisely because it relied on a rule promulgated “without

8    observance of procedure required by law.” See 5 U.S.C. § 706(2)(D); ECF No. 1 at

9    14; ECF No. 21 at 4. Namely, he alleges that the agency did not comply with the

10   notice and comment provisions for modification of Medicare coverage policy in

11   issuing CMS-1682-R. ECF No. 1 at 6, 14; see also 42 U.S.C. § 1395hh(2); Sequoia

12   Orange Co. v. Yeutter, 973 F.2d 752, 757 n.2 (9th Cir. 1992). Plaintiff has thus

13   stated a plausible claim for relief.

14           Accordingly, IT IS HEREBY ORDERED:

15           1.    Defendant’s Partial Motion to Dismiss, ECF No. 19, is GRANTED

16                 IN PART AND DENIED IN PART.

17   //

18   //

19   //

20   //


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION TO DISMISS – 5
       Case 2:20-cv-00374-SMJ      ECF No. 34    filed 01/12/21   PageID.363 Page 6 of 6




1          2.     Count I of Plaintiff’s Complaint, ECF No. 1, is DISMISSED

2                 WITHOUT PREJUDICE for failure to state a claim upon which

3                 relief may be granted.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

5    provide copies to all counsel, and thereafter close the file.

6          DATED this 12th day of January 2021.

7

8                        _________________________
                         SALVADOR MENDOZA, JR.
9                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     MOTION TO DISMISS – 6
